onDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10 November 2021 has been entered [hereinafter Response], where:
Claims 1 and 11 have been amended.
Claims 1-20 are pending.
Claims 1-20 are rejected.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. § 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-3, 5, 8, 9, 11-13, 15, 18, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Patel et al., “Fast Mesh-Sorting in Multi-objective Optimization," pp. 936-41 (Int’l Federation of Automatic Control, 2015) [hereinafter Patel] in view of US Published Application 20140039689 to Honda et al. [hereinafter Honda], and US Patent 6651046 to Sato et al. [hereinafter Sato].
Patel teaches the invention as claimed through a stepwise implementation of a mesh-sort based Genetic Algorithm for minimization of all objectives. (Patel, left column of p. 937, ”2. Proposed Mesh-Sort Based GA for MOO”, first full paragraph). Patel further teaches that the sorting mechanism for selection purposes can be used under any population based multiobjective approach. (Patel, left column of p. 937, ”1. Introduction”, first full paragraph).
Regarding claim 1, Patel teaches [a] method (Patel, Abstract), comprising: 
identifying, by one or more processors (Patel, left column of p. 939, “4.1 Performance Comparisons based on computational time”, first paragraph, teaches the major contribution of the proposed mesh-sort algorithm is visible when the convergence plot is made as a function of CPU time (that is, one or more processors) of a multi-objective heuristic system (Patel, left column of p. 936, “1. Introduction”, first paragraph, teaches that [m]ulti-objective optimization (MOO) (plurality objectives) is a class of optimization (multi-objective heuristic system)), a plurality of chromosomes (Patel, left column of p. 937, “2. Proposed Mesh-Sort Based GA for MOO”, first paragraph, further teaches initializing (identifying) a population of size Np (that is, the population is plurality of chromosomes), and calculate the objective function value for each member of population (the plurality of chromosomes are associated with an optimization problem to optimize a plurality objectives)), wherein the plurality of chromosomes are associated with an optimization problem to optimize to a plurality of objectives (Patel, left column of p. 436, “1. Introduction”, first paragraph, teaches [MOO] is a class of optimization, which deals with multiple and conflicting objectives simultaneously. Some examples of sets of conflicting objectives are: capital cost and operating cost, selectivity and conversion, quality and conversion, profit and environmental impact, and profit and safety cost (that is, an optimization problem to optimize to a plurality of objectives));
identifying, by one or more processors, one or more mesh objectives, the one or more mesh objectives associated with one or more features of an objective space of the optimization problem (Patel, left column of p. 937, ”2. Proposed Mesh-Sort Based GA for MOO”, first paragraph, teaches that [a] proposed mesh-sort based GA for minimization of all objectives has been summarized as follows, . . . (2) Calculate the objective function value for each member (that is, to be “each member,” is identifying) of population), wherein the one or more mesh objectives (Patel, left column of p. 937, ”2. Proposed Mesh-Sort Based GA for MOO”, first paragraph, teaches that [a] proposed mesh-sort based GA for minimization of all objectives has been summarized as follows, . . . (2) Calculate the objective function value (that is, the one or more mesh objectives)) are different from the plurality of objectives (Patel, left column of p. 936, “1. Introduction”, first paragraph, teaches [MOO] is a class of optimization, which deals with multiple and conflicting objectives simultaneously (that is, as described in the preceding limitation, the “optimization problem” is to optimize the plurality of objectives); Patel, Fig. 1, teaches a mesh weight assignment (Examiner Annotations in dashed text-boxes):

    PNG
    media_image1.png
    556
    591
    media_image1.png
    Greyscale

where the mesh weights (that is, the “mesh weights” are identifying one or more mesh objectives) are from Patel, Table (1):

    PNG
    media_image2.png
    355
    474
    media_image2.png
    Greyscale

where Patel, right column of p. 937, “2.2 Illustration of mesh-weight assignment,” first paragraph, teaches an [a]ssignment of the fitness value to each population member is explained as follows using a fictitious example with two dimensional space. The two objective function values of each of the ten population members (Np) are shown in table (1) and marked by letters A to J in Fig. 1 ( that is, the mesh weights are metrics that are identifying, by one or more processors, one or more mesh objectives, the one or more mesh objectives associated with one or more features of an objective space of the optimization problem); Patel, right column of p. 938, “3. MOO Test Functions And Performance Evaluation Metric,” first paragraph, teaches, with respect to a pareto [(or non-dominated)] front, that [p]erformance metrics are important performance assessment measure, which also allow us to compare algorithms. Deb (2001) classifies them in three categories, metrics evaluating closeness to the pareto optimal front (that is, determining that a first chromosomes is mesh non-dominated), metrics evaluating diversity (that is, “diversity” being one or more mesh objectives) amongst non-dominated solutions and metrics evaluating closeness and diversity (that is, one or more mesh objectives);
[Examiner Note: the term “mesh objectives” is not defined by the claims or the specification. Accordingly, under the BRI of the term, the plain meaning of “mesh objectives” are those objectives being inclusive with the “objective space,” which space includes a “plurality of objectives” as well. The plain meaning of “mesh objectives” is not inconsistent with the specification (see, e.g., Specification ¶ 0109 recites “the mesh objectives may be criteria and/or metrics by which a chromosome in a relatively interesting part of the objective space may be identified”]);
ranking, by one or more processors according to the one or more mesh objectives, the plurality of chromosomes (Patel, right column of p. 937, “2.1 Mesh-weight assignment”, at Step 2, to assign rank (ranking) in descending order from Np (best) to 1 (worst) to all the grids along each objective dimension (that is, according to the one or more mesh objectives). Note that each population member (plurality of chromosomes) carries rank along each of the m dimensions; also, Patel, left column of p. 937, “2. Proposed Mesh-Sort based GA for MOO”, second partial paragraph, teaches [using] mesh-weight assignment to sort the population for the selection (that is, by using the mesh-weight assignment, this is according to the one or more mesh objectives));
determining, by one or more processors and based at least in part on the ranking, that a first chromosome among the plurality of chromosomes is mesh non-dominated according to the one or more mesh objectives (Patel, left column of p. 937, ”1. Introduction”, first partial paragraph, teaches that the various fitness criteria (ranking) such as large pareto front uniformity (that is, because non-dominated chromosomes define a Pareto front, non-dominated and Pareto are synonymous) and the total span of the m objective functions (one or more mesh objectives) are also accounted for (determining) in the fitness value of the population member (a first chromosome is mesh non-dominated according to the one or more mesh objectives)), . . . ; and
providing, by one or more processors, the first chromosome as a mesh chromosome (Patel, right column of p. 937, “2.1 Mesh-weight assignment”, Step 4, teaches to assign a weight of [the population member] Np (that is, chromosome) to the best member along each objective (providing the first chromosome as a mesh chromosome, . . . .
Though Patel teaches the features of a mesh-sort algorithm for population based multi-objective optimization problems on a pareto basis in an association with one or more features of an objective space of the optimization problem, while also has a first chromosome that is dominated to the plurality of objectives, Patel, however, does not explicitly teach -
* * *
determining . . . a first chromosome . . . is mesh non-dominated . . . , while the first chromosome is dominated according to the plurality of objectives; and
providing . . . , wherein the mesh chromosome identifies a particular feature in an objective space of the optimization problem different from an optimized solution to the optimization problem, . . . . 
* * *
But Honda teaches -
* * *
determining . . . a first chromosome . . . is mesh non-dominated . . . , while the first chromosome is dominated according to the plurality of objectives (Honda ¶ 0068 teaches the indicator calculating portion 15D calculates, and outputs as indicator data 14D, N types of indicators Xi', based on the operating volumes and/or state distributions, for that Pareto solution (Step 100) (that is, of the Pareto solution, a first chromosome is dominated according to the plurality of objectives); continuing, Honda ¶ 0058 teaches similarity calculating portion 15E has a function for normalizing the indicator values of the individual Pareto solutions included in the indicator data 14D, a function for calculating the similarities of the Pareto solutions to a reference Pareto solution, for each Pareto solution, based on candidate indicators for that Pareto solution and on reference indicators for the reference Pareto solution that is selected as a reference from among the Pareto solutions, and a function for outputting similarity data 14E that indicates the degrees of similarity of the individual Pareto solutions (that is, the similarity determination is determining . . . a first chromosome . . . is mesh non-dominated . . . , while the first chromosome is dominated according to the plurality of objectives); and
providing . . . , wherein the mesh chromosome identifies a particular feature (Honda, Fig. 2 teaches a pareto solution with a plurality of chromosomes (Examiner Annotations in dashed text-boxes):

    PNG
    media_image3.png
    781
    1124
    media_image3.png
    Greyscale

Honda ¶ 0049 teaches [t]he Pareto solution categorizing portion 15C has a function for categorizing into each of a plurality of air-conditioning controlling modes, set in advance, the individual Pareto solutions within the Pareto solution data 14D (that is, “within” is the mesh chromosome identifies a particular feature in an objective space) , based on the evaluation values for the individual Pareto solutions obtained with the objective functions, and a function for outputting category data 14C) in an objective space of the optimization problem different from an optimized solution to the optimization problem (Honda, Fig. 3, teaches mesh objectives in an objective space (Examiner Annotations in dashed text-boxes):

    PNG
    media_image4.png
    667
    1163
    media_image4.png
    Greyscale

Honda ¶ 0058 teaches similarity calculating portion 15E has a function for normalizing the indicator values of the individual Pareto solutions included in the indicator data 14D, a function for calculating the similarities of the Pareto solutions to a reference Pareto solution, for each Pareto solution, based on candidate indicators for that Pareto solution and on reference indicators for the reference Pareto solution that is selected as a reference from among the Pareto solutions (that is, an objective space of the optimization problem different from an optimized solution to the optimization problem)), . . . .
Patel and Honda are from the same or similar field of endeavor. Patel teaches multi-objective optimization that deals with multiple and conflicting objectives simultaneously. Honda teaches individual Pareto solutions within the Pareto solution data. Thus, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Patel pertaining multi-objective optimization with the individual Pareto solutions of a Pareto solution of Honda.
The motivation for doing so is to delineate solutions specific to a set of solutions within the larger objective space so as to accommodate a further objective, such as “comfort” of an individual. (see at least Honda ¶ 0012).
Though Patel and Honda teach the features of further defined Pareto based solutions of a larger objective space, the combination of Patel and Honda, however, does not explicitly teach -
* * *
. . . wherein the mesh chromosome is used as a starting point for a second optimization problem according to the plurality of objectives.
But Sato teaches, by way of example, optimization problems relating to regular and irregular flight connections with relation to crew pattern generation -
. . . wherein the mesh chromosome is used as a starting point for a second optimization problem according to the plurality of objectives (Sato 3:27-47 teaches solution-seeking data, for example, as a chromosome, and receives an evaluation value as a fitness of the chromosome, and advances the optimization of the solution-seeking data while evolving the chromosome with a genetic algorithm [(GA)]. In such a configuration, the solution seeking unit determines a solution-seeking starting point of a solution to a problem model by using a first probability table . . . storing the information for stochastically determining the solution-seeking starting point, for example, when decoding a first gene of the chromosome. . . . . The solution seeking unit comprises a second probability table storing the information for stochastically determining the next search point (that is the mesh chromosome is used as a starting point for a second optimization problem according to the plurality of objectives), and advances the solution-seeking with a stochastic search method while using the second probability table; Sato 10:7-17 teaches, with respect to the probability tables, a connection from one flight to another is defined to be a variable, and a connectable candidate is searched as an option. Normally, a plurality of such options exist. However, the degree of preferableness of adopting each option is not always equal. Therefore, combinations of flights that are connected when an expert generates crew patterns are analyzed, and a feature of flights of a desirable combination is extracted (that is, the mesh chromosome identifies a particular feature in an objective space of the optimization problem different from an optimized solution to the optimization problem according to the plurality of objectives), and a probability table in which the feature is reflected on a selection probability of each option is generated)).
Patel, Honda and Sato are from the same or similar field of endeavor. Patel teaches multi-objective optimization that deals with multiple and conflicting objectives simultaneously. Honda teaches individual Pareto solutions within the Pareto solution data. Sato teaches, in a genetic algorithm, chromosome selection as a starting point for a solving a constraint satisfying optimization problem. Thus, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combination of Patel and Honda pertaining multi-objective optimization within an objective space features with the starting point selection of a chromosome of Sato.
The motivation for doing so is to accommodate the schedule complexity of a model over a long time period not otherwise capable of being handled by conventional techniques and the also include irregular operations, while also reducing optimization solution search times. (Sato 21:18-39).
Regarding claim 2, the combination of Patel, Honda, and Sato teaches all the limitations of claim 1 as described above.
Patel teaches -
Identifying, by the one or more processors, the plurality of objectives (Patel left column of p. 936, ”1. Introduction”, first full paragraph, teaches that [m]ulti-objective optimization (MOO) is a class of optimization, which deals with multiple and conflicting objectives simultaneously. Some examples of sets of conflicting objectives are: capital cost and operating cost, selectivity and conversion, quality and conversion, profit and environmental impact, and profit and safety cost (identifying the plurality of objectives),
ranking, by the one or more processors according to the plurality of objectives, the plurality of chromosomes (Patel, left column of p. 936, ”1.Introduction”, third partial paragraph, teaches that [i]n non-dominated sorting, all the population members (plurality of chromosomes) are classified into different ranks (ranking) of pareto fronts, with 1st rank pareto front closest to the true pareto front (ranking, according to the plurality of objectives, the plurality of chromosomes)); and
determining, by the one or more processors and based at least in part on the ranking, that a second chromosome among the plurality of chromosomes is mesh non- dominated according to the plurality of objectives, wherein the first chromosome and the second chromosome are different chromosomes (Patel, left column of p. 937, ”1.Introduction”, first partial paragraph, teaches dividing] the entire population into a multidimensional mesh in objective space. Here, the location of each population member in the mesh determines the quality of the population member (determining that a second chromosome among the plurality of chromosomes is mesh non-dominated according to the plurality of objectives); see also Patel, right column of p. 937, ”2.1 Mesh-weight assignment”, Step 4, further teaches that each population member carries rank along each of the m dimensions (determining, at least in part on the ranking)).
Regarding claim 3, the combination of Patel, Honda, and Sato teaches all the limitations of claim 1 as described above.
Patel teaches -
determining, by the one or more processors, a second chromosome based at least in part on the first chromosome, wherein the second chromosome comprises a potential mesh chromosome (Patel, left column of p. 937, ”2. Proposed Mesh-Sort Based GA for MOO”, item (5), teaches [c]arry out crossover and mutation of selected members (first chromosome) to produce Np children (determining a second chromosome based at least in part on the first chromosome); also, mutation of selected members is understood to transfer potential traits to the produced Np children (wherein the second chromosome comprises a potential mesh chromosome));
determining, by the one or more processors, one or more mesh objective values for the second chromosome (Patel, left column of p. 937, ”2. Proposed Mesh-Sort Based GA for MOO”, item (6), teaches to [calculate the objective function value for each member of the child population (determining one or more mesh objective values for the second chromosome));
identifying, by the one or more processors, based at least in part on a second ranking, that the second chromosome is mesh non-dominated (Patel, left column of p. 937, ”2. Proposed Mesh-Sort Based GA for MOO”, item (7), teaches to [sort the 2NP members (Np parents and Np children) using mesh-sort and select the best Np members (identifying, based at least in part on a second ranking, that the second chromosome is mesh non-dominated)); and
providing, by the one or more processors, the second chromosome as a second mesh chromosome (Patel, left column of p. 937, ”2. Proposed Mesh-Sort Based GA for MOO”, item (8), teaches the completion] of one generation. Stop if appropriate convergence criteria has been met (providing the second chromosome as a second mesh chromosome)). 
Regarding claim 5, the combination of Patel, Honda, and Sato teaches all the limitations of claim 1 as described above.
Patel teaches -
determining that the first chromosome among the plurality of chromosomes is mesh non-dominated according to the one or more mesh objectives comprises determining that the first chromosome outperforms the other of the plurality of chromosomes according to a value corresponding to the first chromosome and associated with the one or more mesh objectives (Patel, right column of p. 937, ”2. Proposed Mesh-Sort Based GA for MOO”, teaches an additional weight is provided to a member having the best value along each dimension in the objective space (according to a value); Patel, right column of p. 937, ”2.1 Mesh-weight assignment”, Step 5, teaches that for the last objective dimension (according to the one or more mesh objectives), the best member (first chromosome) is chosen depending upon the 1st objective function (determining). Assign strip weight (sw) (value) equal to Np to the best member if it is improving (outperforms the other) in next dimension (determining that the first chromosome outperforms the other of the plurality of chromosomes according to a value corresponding to the first chromosome and associated with the one or more mesh objectives)).
Regarding claim 8, the combination of Patel, Honda, and Sato teaches all the limitations of claim 1 as described above.
Patel teaches -
the optimization problem is a first optimization problem, and wherein the method further comprises:
determining, by the one or more processors, that a second optimization problem is to be performed (Patel, left column of p. 936, first full paragraph, teaches that [s]ome examples of sets of conflicting objectives are: capital cost and operating cost, selectivity and conversion, quality and conversion, profit and environmental impact, and profit and safety cost. [Multi-objective optimization (MOO)] problems with conflicting objectives will have a set of solutions, which are called pareto optimal solutions (Steuer, 1989) (that is, determining that a second optimization problem is to be performed); and
generating, by the one or more processors based at least in part on the first chromosome, a second chromosome to be used in a starting population of chromosomes for the second optimization problem (Patel, left column of p. 937, ”2. Proposed Mesh-Sort Based GA for MOO”, at step 1, teaches (1) Initialize population of size Np (starting population of chromosomes for the second optimization problem)).
Regarding claim 9, the combination of Patel, Shaefer, and Sato teaches all the limitations of claim 8 as described above.
Patel teaches -
wherein the second chromosome comprises a different set of decision variables relative to the first chromosome (Patel, left column of p. 937, ”1. Introduction”, first partial paragraph, teaches [a] fitness value (decision variables) for each population member (includes first chromosome and second chromosome) is assigned depending upon the location of it in the m-dimensional mesh (different set of decision variables)).
Regarding claim 11, Patel teaches [a] system (Patel, right column of p. 938, ”4. Results and Discussion for Test Functions”, first paragraph), comprising:
a memory that stores computer-executable instructions (Patel, right column of p. 938, ”4. Results and Discussion for Test Functions”, first paragraph, teaches a [r]eal coded GA program for MOO developed in MATLAB 2011 is used in this work (a memory that stores computer-executable instructions); 
at least one processor configured to access the memory, wherein the at least one processor is further configured to execute the computer-executable instructions to (Patel, left column of p. 939, “4.1 Performance comparisons based on computational time”, teaches CPU time (at least one processor configured to access the memory):
identify a plurality of chromosomes (Patel, left column of p. 937, “2. Proposed Mesh-Sort Based GA for MOO”, first paragraph, further teaches initializing (that is, identify) a population of size Np (that is, the population is plurality of chromosomes)), wherein the plurality of chromosomes are associated with an optimization problem to optimize to a plurality objectives ((Patel, left column of p. 937, ”2. Proposed Mesh-Sort Based GA for MOO”, further teaches initializing (identifying) a population of size Np (plurality of chromosomes), and calculate the objective function value for each member of population (the plurality of chromosomes are associated with an optimization problem to optimize to a plurality objectives));
identify one or more mesh objectives, the one or more mesh objectives associated with one or more features of an objective space of the optimization problem (Patel, left column of p. 937, ”2. Proposed Mesh-Sort Based GA for MOO”, first paragraph, teaches that [a] proposed mesh-sort based GA for minimization of all objectives has been summarized as follows, . . . (2) Calculate the objective function value (that is, to be “each member,” is identifying) for each member of population), wherein the one or more mesh objectives (Patel, left column of p. 937, ”2. Proposed Mesh-Sort Based GA for MOO”, first paragraph, teaches that [a] proposed mesh-sort based GA for minimization of all objectives has been summarized as follows, . . . (2) Calculate the objective function value (that is, the one or more mesh objectives)) are different from the plurality of objectives (Patel, left column of p. 436, “1. Introduction”, first paragraph, teaches [MOO] is a class of optimization, which deals with multiple and conflicting objectives simultaneously (that is, as described in the preceding limitation, the “optimization problem” is to optimize the plurality of objectives); Patel, Fig. 1, teaches a mesh weight assignment (Examiner Annotations in dashed text-boxes):

    PNG
    media_image1.png
    556
    591
    media_image1.png
    Greyscale

where the mesh weights (that is, the “mesh weights” are identifying one or more mesh objectives) are from Patel, Table (1):

    PNG
    media_image2.png
    355
    474
    media_image2.png
    Greyscale

where Patel, right column of p. 937, “2.2 Illustration of mesh-weight assignment,” first paragraph, teaches an [a]ssignment of the fitness value to each population member is explained as follows using a fictitious example with two dimensional space. The two objective function values of each of the ten population members (Np) are shown in table (1) and marked by letters A to J in Fig. 1 ( that is, the mesh weights are metrics that are identifying, by one or more processors, one or more mesh objectives, the one or more mesh objectives associated with one or more features of an objective space of the optimization problem); Patel, right column of p. 938, “3. MOO Test Functions And Performance Evaluation Metric,” first paragraph, teaches, with respect to a pareto [(or non-dominated)] front, that [p]erformance metrics are important performance assessment measure, which also allow us to compare algorithms. Deb (2001) classifies them in three categories, metrics evaluating closeness to the pareto optimal front (that is, determining that a first chromosomes is mesh non-dominated), metrics evaluating diversity (that is, “diversity” being one or more mesh objectives) amongst non-dominated solutions and metrics evaluating closeness and diversity (that is, one or more mesh objectives);
[Examiner Note: the term “mesh objectives” is not defined by the claims or the specification. Accordingly, under the BRI of the term, the plain meaning of “mesh objectives” are those objectives being inclusive with the “objective space,” which space includes a “plurality of objectives” as well. The plain meaning of “mesh objectives” is not inconsistent with the specification (see, e.g., Specification ¶ 0109 recites “the mesh objectives may be criteria and/or metrics by which a chromosome in a relatively interesting part of the objective space may be identified”]);
rank, according to the one or more mesh objectives, the plurality of chromosomes (Patel, right column of p. 937, “2.1 Mesh-weight assignment”, at Step 2, to assign rank (that is, by definition, rank) in descending order from Np (best) to 1 (worst) to all the grids along each objective dimension (that is, according to the one or more mesh objectives). Note that each population member (plurality of chromosomes) carries rank along each of the m dimensions; also, Patel, left column of p. 937, “2. Proposed Mesh-Sort based GA for MOO”, second partial paragraph, teaches [using] mesh-weight assignment to sort the population for the selection (that is, by using the mesh-weight assignment, this is according to the one or more mesh objectives));
determine, based at least in part on the ranking, that a first chromosome among the plurality of chromosomes is mesh non-dominated according to the one or more mesh objectives (Patel, left column of p. 937, ”1. Introduction”, first partial paragraph, teaches that the various fitness criteria (ranking) such as large pareto front uniformity (that is, because non-dominated chromosomes define a Pareto front, non-dominated and Pareto are synonymous) and the total span of the m objective functions (one or more mesh objectives) are also accounted for (determining) in the fitness value of the population member (that is, a first chromosome is mesh non-dominated according to the one or more mesh objectives)), . . . , and
provide the first chromosome as a mesh chromosome according to the plurality of objectives (Patel, right column of p. 937, ”2.1 Mesh-weight assignment”, Step 4, teaches to assign a weight of [the population member] Np (that is, chromosome) to the best member along each objective (providing the first chromosome as a mesh chromosome)), . . . .
Though Patel teaches the features of a mesh-sort algorithm for population based multi-objective optimization problems on a pareto basis, in an association with one or more features of an objective space of the optimization problem, Patel, however, does not explicitly teach -
Though Patel teaches the features of a mesh-sort algorithm for population based multi-objective optimization problems on a pareto basis in an association with one or more features of an objective space of the optimization problem, Patel, however, does not explicitly teach -
* * *
. . . wherein the mesh chromosome identifies a particular feature in an objective space of the optimization problem different from an optimized solution to the optimization problem, . . . . 
* * *
determine . . . a first chromosome . . . is mesh non-dominated . . . , while the first chromosome is dominated according to the plurality of objectives; and
. . . wherein the mesh chromosome identifies a particular feature in an objective space of the optimization problem different from an optimized solution to the optimization problem, . . . . 
But Honda teaches -
* * *
determine . . . a first chromosome . . . is mesh non-dominated . . . , while the first chromosome is dominated according to the plurality of objectives (Honda ¶ 0068 teaches the indicator calculating portion 15D calculates, and outputs as indicator data 14D, N types of indicators Xi', based on the operating volumes and/or state distributions, for that Pareto solution (Step 100) (that is, of the Pareto solution, a first chromosome is dominated according to the plurality of objectives); continuing, Honda ¶ 0058 teaches similarity calculating portion 15E has a function for normalizing the indicator values of the individual Pareto solutions included in the indicator data 14D, a function for calculating the similarities of the Pareto solutions to a reference Pareto solution, for each Pareto solution, based on candidate indicators for that Pareto solution and on reference indicators for the reference Pareto solution that is selected as a reference from among the Pareto solutions, and a function for outputting similarity data 14E that indicates the degrees of similarity of the individual Pareto solutions (that is, the similarity determination is determining . . . a first chromosome . . . is mesh non-dominated . . . , while the first chromosome is dominated according to the plurality of objectives); and
. . . wherein the mesh chromosome identifies a particular feature (Honda, Fig. 2 teaches a pareto solution with a plurality of chromosomes (Examiner Annotations in dashed text-boxes):

    PNG
    media_image3.png
    781
    1124
    media_image3.png
    Greyscale

Honda ¶ 0049 teaches [t]he Pareto solution categorizing portion 15C has a function for categorizing into each of a plurality of air-conditioning controlling modes, set in advance, the individual Pareto solutions within the Pareto solution data 14D (that is, “within” is the mesh chromosome identifies a particular feature in an objective space) , based on the evaluation values for the individual Pareto solutions obtained with the objective functions, and a function for outputting category data 14C) in an objective space of the optimization problem different from an optimized solution to the optimization problem (Honda, Fig. 3, teaches mesh objectives in an objective space (Examiner Annotations in dashed text-boxes):

    PNG
    media_image4.png
    667
    1163
    media_image4.png
    Greyscale

Honda ¶ 0058 teaches similarity calculating portion 15E has a function for normalizing the indicator values of the individual Pareto solutions included in the indicator data 14D, a function for calculating the similarities of the Pareto solutions to a reference Pareto solution, for each Pareto solution, based on candidate indicators for that Pareto solution and on reference indicators for the reference Pareto solution that is selected as a reference from among the Pareto solutions (that is, an objective space of the optimization problem different from an optimized solution to the optimization problem)), . . . .
Patel and Honda are from the same or similar field of endeavor. Patel teaches multi-objective optimization that deals with multiple and conflicting objectives simultaneously. Honda teaches individual Pareto solutions within the Pareto solution data. Thus, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Patel pertaining multi-objective optimization with the individual Pareto solutions of a Pareto solution of Honda.
The motivation for doing so is to delineate solutions specific to a set of solutions within the larger objective space so as to accommodate a further objective, such as “comfort” of an individual. (see at least Honda ¶ 0012).
Though Patel and Honda teach the features of further defined Pareto based solutions of a larger objective space, the combination of Patel and Honda, however, does not explicitly teach -
* * *
. . . wherein the mesh chromosome identifies a particular feature in an objective space of the optimization problem different from an optimized solution to the optimization problem,.
But Sato teaches, by way of example, optimization problems relating to regular and irregular flight connections with relation to crew pattern generation -
* * *
. . . wherein the mesh chromosome is used as a starting point for a second optimization problem according to the plurality of objectives (Sato 3:27-47 teaches solution-seeking data, for example, as a chromosome, and receives an evaluation value as a fitness of the chromosome, and advances the optimization of the solution-seeking data while evolving the chromosome with a genetic algorithm [(GA)]. In such a configuration, the solution seeking unit determines a solution-seeking starting point of a solution to a problem model by using a first probability table . . . storing the information for stochastically determining the solution-seeking starting point, for example, when decoding a first gene of the chromosome. . . . . The solution seeking unit comprises a second probability table storing the information for stochastically determining the next search point (that is the mesh chromosome is used as a starting point for a second optimization problem according to the plurality of objectives), and advances the solution-seeking with a stochastic search method while using the second probability table; Sato 10:7-17 teaches, with respect to the probability tables, a connection from one flight to another is defined to be a variable, and a connectable candidate is searched as an option. Normally, a plurality of such options exist. However, the degree of preferableness of adopting each option is not always equal. Therefore, combinations of flights that are connected when an expert generates crew patterns are analyzed, and a feature of flights of a desirable combination is extracted (that is, the mesh chromosome identifies a particular feature in an objective space of the optimization problem different from an optimized solution to the optimization problem), and a probability table in which the feature is reflected on a selection probability of each option is generated)).
Patel, Honda and Sato are from the same or similar field of endeavor. Patel teaches multi-objective optimization that deals with multiple and conflicting objectives simultaneously. Honda teaches individual Pareto solutions within the Pareto solution data. Sato teaches, in a genetic algorithm, chromosome selection as a starting point for a solving a constraint satisfying optimization problem. Thus, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combination of Patel and Honda pertaining multi-objective optimization within an objective space features with the starting point selection of a chromosome of Sato.
The motivation for doing so is to accommodate the schedule complexity of a model over a long time period not otherwise capable of being handled by conventional techniques and the also include irregular operations, while also reducing optimization solution search times. (Sato 21:18-39).
Regarding claim 12, the combination of Patel, Honda, and Sato teaches all the limitations of claim 11 as described above.
Patel teaches -
identify the plurality of objectives (Patel left column of p. 936, ”1. Introduction”, first full paragraph, teaches that [m]ulti-objective optimization (MOO) is a class of optimization, which deals with multiple and conflicting objectives simultaneously. Some examples of sets of conflicting objectives are: capital cost and operating cost, selectivity and conversion, quality and conversion, profit and environmental impact, and profit and safety cost (identifying a plurality of objectives),
rank, according to the plurality of objectives, the plurality of chromosomes (Patel, left column of p. 936, ”1. Introduction”, third partial paragraph, teaches that [i]n non-dominated sorting, all the population members (plurality of chromosomes) are classified into different ranks (ranking) of pareto fronts, with 1st rank pareto front closest to the true pareto front (ranking, according to the plurality of objectives, the plurality of chromosomes)); and
determine, based at least in part on the ranking, that a second chromosome among the plurality of chromosomes is mesh non- dominated according to the plurality of objectives, wherein the first chromosome and the second chromosome are different chromosomes (Patel, left column of p. 937, ”1. Introduction”, first partial paragraph, teaches dividing] the entire population into a multidimensional mesh in objective space. Here, the location of each population member in the mesh determines the quality of the population member (determining that a second chromosome among the plurality of chromosomes is mesh non-dominated according to the plurality of objectives); see also Patel, right column of p. 937, ”2.1 Mesh-weight assignment”, Step 4, further teaches that each population member carries rank along each of the m dimensions (determining, at least in part on the ranking)).
Regarding claim 13, the combination of Patel, Honda, and Sato teaches all the limitations of claim 11 as described above.
Patel further teaches to:
determine a second chromosome based at least in part on the first chromosome, wherein the second chromosome comprises a potential mesh chromosome (Patel, left column of p. 937, ”2. Proposed Mesh-Sort Based GA for MOO”, item (5), teaches [carry out crossover and mutation of selected members (first chromosome) to produce Np children (determining a second chromosome based at least in part on the first chromosome); also, mutation of selected members is understood to transfer potential traits to the produced Np children (wherein the second chromosome comprises a potential mesh chromosome));
determine one or more mesh objective values for the second chromosome (Patel, left column of p. 937, ”2. Proposed Mesh-Sort Based GA for MOO”, item (6), teaches to [calculate the objective function value for each member of the child population (determining one or more mesh objective values for the second chromosome));
identify, based at least in part on a second ranking, that the second chromosome is mesh non-dominated (Patel, left column of p. 937, ”2. Proposed Mesh-Sort Based GA for MOO”, item (7), teaches to [s]ort the 2NP members (Np parents and Np children) using mesh-sort and select the best Np members (identifying, based at least in part on a second ranking, that the second chromosome is mesh non-dominated)); and
provide the second chromosome as a second mesh chromosome (Patel, left column of p. 937, ”2. Proposed Mesh-Sort Based GA for MOO”, item (8), teaches the completion] of one generation. Stop if appropriate convergence criteria has been met. (providing the second chromosome as a second mesh chromosome)).
Regarding claim 15, the combination of Patel, Honda, and Sato teaches all the limitations of claim 11 as described above.
Patel teaches -
determining that the first chromosome among the plurality of chromosomes is mesh non-dominated according to the one or more mesh objectives comprises determining that the first chromosome outperforms the other of the plurality of chromosomes according to a value corresponding to the first chromosome and associated with the one or more mesh objectives (Patel, right column of p. 937, ”2. Proposed Mesh-Sort Based GA for MOO”, teaches an additional weight is provided to a member having the best value along each dimension in the objective space (according to a value); Patel, right column of p. 937, ”2.1 Mesh-weight assignment”, Step 5, teaches that for the last objective dimension (according to the one or more mesh objectives), the best member (first chromosome) is chosen depending upon the 1st objective function (determining). Assign strip weight (sw) (value) equal to Np to the best member if it is improving (outperforms the other) in next dimension (determining that the first chromosome outperforms the other of the plurality of chromosomes according to a value corresponding to the first chromosome and associated with the one or more mesh objectives)).
Regarding claim 18, the combination of Patel, Honda, and Sato teaches all the limitations of claim 11 as described above.
Patel teaches to:
determine that a second optimization problem is to be performed (Patel, left column of p. 936, first full paragraph, teaches that [s]ome examples of sets of conflicting objectives are: capital cost and operating cost, selectivity and conversion, quality and conversion, profit and environmental impact, and profit and safety cost. [Multi-objective optimization (MOO)] problems with conflicting objectives will have a set of solutions, which are called pareto optimal solutions (Steuer, 1989) (determining that a second optimization problem is to be performed)); and
generate, based at least in part on the first chromosome, a second chromosome to be used in a starting population of chromosomes for the second optimization problem (Patel, left column of p. 937, ”2. Proposed Mesh-Sort Based GA for MOO”, teaches (1) Initialize population of size Np (starting population of chromosomes for the second optimization problem)).
Regarding claim 19, the combination of Patel, Shaefer, and Sato teaches all the limitations of claim 18 as described above.
Patel teaches -
wherein the second chromosome comprises a different set of decision variables relative to the first chromosome (Patel, left column of p. 937, ”1. Introduction”, first partial paragraph, teaches [a] fitness value (decision variables) for each population member (includes first chromosome and second chromosome) is assigned depending upon the location of it in the m-dimensional mesh (different set of decision variables)).
6.	Claims 4, 6, 7, 10, 14, 16, 17, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Patel et al., “Fast Mesh-Sorting in Multi-objective Optimization," pp. 936-41 (Int’l Federation of Automatic Control, 2015) [hereinafter Patel] in view of US Published Application 20140039689 to Honda et al. [hereinafter Honda], and US Patent 6651046 to Sato et al. [hereinafter Sato], and further in view of US Patent 5255345 to Shaefer [hereinafter Shaefer].
Regarding claim 4, the combination of Patel, Honda, and Sato teaches all the limitations as described in claim 1 above.
Though Patel, Honda, and Sato teach the features of further defined Pareto based solutions of a larger objective space, the combination of Patel, Honda, and Sato, however, does not explicitly teach -
wherein the one or more mesh objective comprises a minimization of an absolute value of a slope of one of the objectives of the optimization problem.
But Shaefer teaches -
wherein the one or more mesh objective comprises a minimization of an absolute value of a slope of one of the objectives of the optimization problem (Shaefer at 1: 49-66, teaches that [o]ne group of approaches to solving function optimization problems, called the homotopy methods, involve iterative techniques that begin with some trial solution and move (based on information about the slope or derivative of the function in the locality of that trial solution) through a succession of subsequent trial solutions such that the evaluation at each trial solution is smaller (in the case of function minimization) than the previous solution. Thus, at each iteration, the local homotopy methods impose a constraint on the maximum value of the function that may be considered in the next step. In these so-called local homotopy methods, the iterative process may only move "downhill" (i.e., continually seek smaller values of the function), so that when the process reaches a minimum value, it is likely to be only a local minimum and thus not the desired global optimum (the one or more mesh objective comprises a minimization of an absolute value of a slope of one of the objectives of the optimization problem)).
Patel, Honda, Sato, and Shaefer are from the same or similar field of endeavor. Patel teaches multi-objective optimization that deals with multiple and conflicting objectives simultaneously. Honda teaches individual Pareto solutions within the Pareto solution data. Sato teaches, in a genetic algorithm, chromosome selection as a starting point for a solving a constraint satisfying optimization problem. Shaefer teaches an optimization method that finds the best solution to a problem of the kind for which there is a space of possible solutions. Thus, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combination of Patel, Honda, and Sato pertaining to multi-objective optimization within objective space features with the local homotopy methods that impose function constraints of Shaefer.
The motivation for doing so is to capture optimums that will not “fall between the cracks” (Shaefer at 11:29-51).
Regarding claim 6, the combination of Patel, Honda, and Sato teaches all the limitations as described in claim 1 above.
Though Patel, Honda, and Sato teach the features of further defined Pareto based solutions of a larger objective space, the combination of Patel, Honda, and Sato, however, does not explicitly teach -
But Shaefer teaches -
determining that the first chromosome among the plurality of chromosomes is mesh non-dominated according to the one or more mesh objectives comprises comparing a first value corresponding to the first chromosome and the one or more mesh objectives to a second value corresponding to a chromosome stored in a mesh archive (Shaefer At 18: 57-60, teaches that [i]n the standard elitist operation, every generation the working population's best chromosome (first value corresponding to the first chromosome and the one or more mesh objectives) is compared (comparing) against the best parameters (second value corresponding to a chromosome stored in a mesh archive) and a new best chromosome is reintroduced if it has been lost; note also that Shaefer at 11:54-63, teaches a mesh where an [(Adaptive Representation Genetic optimizer Technique (ARGOT)] may reduce the resolution whenever it is not learning (convergence is high) thereby chunking the closely spaced discrete samples into a coarser mesh. . . . Once the best of the coarser values has been located (convergence is now low), ARGOT may then increase the resolution thereby allowing for a finer mesh to be sampled)Patel, Honda, Sato, and Shaefer are from the same or similar field of endeavor. Patel teaches multi-objective optimization that deals with multiple and conflicting objectives simultaneously. Honda teaches individual Pareto solutions within the Pareto solution data. Sato teaches, in a genetic algorithm, chromosome selection as a starting point for a solving a constraint satisfying optimization problem. Shaefer teaches an optimization method that finds the best solution to a problem of the kind for which there is a space of possible solutions. Thus, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combination of Patel, Honda, and Sato pertaining to multi-objective optimization within objective space features with the local homotopy methods that impose function constraints of Shaefer.
The motivation for doing so is to solve function optimization problems to allow for comparing a remembered chromosome from being altered by crossover or mutation. If the best chromosome in the current population has a better payoff than the remembered chromosome, a copy of the best chromosome is added to the current population. (Shaefer at 18: 11-17).
Regarding claim 7, the combination of Patel, Honda, and Sato teaches all the limitations as described in claim 1 above.
Though Patel, Honda, and Sato teach the features of further defined Pareto based solutions of a larger objective space, the combination of Patel, Honda, and Sato, however, does not explicitly teach -
wherein the first chromosome is at least one of: (i) at or about a local minima in an objective space of the optimization problem; (ii) at or about a local maxima in the objective space of the optimization problem; or (iii) at or about a saddle point in the objective space of the optimization problem, wherein the first chromosome defines a boundary of a feature in an objective space of the optimization problem.
But Shaefer teaches -
wherein the first chromosome is at least one of: (i) at or about a local minima in an objective space of the optimization problem; (ii) at or about a local maxima in the objective space of the optimization problem; or (iii) at or about a saddle point in the objective space of the optimization problem, wherein the first chromosome defines a boundary of a feature in an objective space of the optimization problem (Shaefer, at 26: 53-54, teaches a function optimization problem; further, Shaefer at 26:57-61, teaches that FIGS. 30, 31 and 32 illustrate, for a function optimization problem, how [Adaptive Representation Genetic Optimizer Technique (ARGOT)] adapts the internal representation of two parameters. The graphs represent a 2-dimennsional slice of the 4-D solution space. Fig. 30 shows contours (much like a topographic map) of the functional values of a 2-D slice of parameters PI and P2. The solid contour lines represent valleys (at or about a local minima in an objective space of the optimization problem) and the dotted contour lines represent peaks (at or about a local maxima in the objective space of the optimization problem); also, Shaefer, 8:21-23, teaches that the chromosomes are always left fresh to effectively explore the space that they span (first chromosome defines a boundary of a feature in an objective space of the optimization problem).
Patel, Honda, Sato, and Shaefer are from the same or similar field of endeavor. Patel teaches multi-objective optimization that deals with multiple and conflicting objectives simultaneously. Honda teaches individual Pareto solutions within the Pareto solution data. Sato teaches, in a genetic algorithm, chromosome selection as a starting point for a solving a constraint satisfying optimization problem. Shaefer teaches an optimization method that finds the best solution to a problem of the kind for which there is a space of possible solutions. Thus, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combination of Patel, Honda, and Sato pertaining to multi-objective optimization within objective space features with the local homotopy methods that impose function constraints of Shaefer.
The motivation for doing so is to solve function optimization problems with homotopy methods, which involve iterative techniques that begin with some trial solution and move (based on information about the slope or derivative of the function in the locality of that trial solution) through a succession of subsequent trial solutions such that the evaluation at each trial solution is smaller (in the case of function minimization) than the previous solution. Thus, at each iteration, the local homotopy methods impose a constraint on the maximum value of the function that may be considered in the next step. (Shaefer at 1:59-60).
Regarding claim 10, the combination of Patel, Honda, and Sato teaches all the limitations as described in claim 8 above.
Though Patel, Honda, and Sato teach the features of further defined Pareto based solutions of a larger objective space, the combination of Patel, Honda, and Sato, however, does not explicitly teach -
generating a third chromosome to be evaluated in the second optimization problem based at least in part on one or more chromosomes stored in a mesh archive.
But Shaefer teaches -
generating a third chromosome to be evaluated in the second optimization problem based at least in part on one or more chromosomes stored in a mesh archive (Shaefer col. 18, II. 57-60, teaches that [i]n the standard elitist operation, every generation the working population's best chromosome (a third chromosome to be evaluated in the second optimization problem based at least in part on one or more chromosomes stored in a mesh archive) and a new best chromosome is reintroduced if it has been lost; note also that Shaefer col. 11, II. 54-63, teaches a mesh in which an [(Adaptive Representation Genetic optimizer Technique (ARGOT)] may reduce the resolution whenever it is not learning (convergence is high) thereby chunking the closely spaced discrete samples into a coarser mesh. . . . Once the best of the coarser values has been located (convergence is now low), ARGOT may then increase the resolution thereby allowing for a finer mesh to be sampled).
Patel, Honda, Sato, and Shaefer are from the same or similar field of endeavor. Patel teaches multi-objective optimization that deals with multiple and conflicting objectives simultaneously. Honda teaches individual Pareto solutions within the Pareto solution data. Sato teaches, in a genetic algorithm, chromosome selection as a starting point for a solving a constraint satisfying optimization problem. Shaefer teaches an optimization method that finds the best solution to a problem of the kind for which there is a space of possible solutions. Thus, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combination of Patel, Honda, and Sato pertaining to multi-objective optimization within objective space features with the local homotopy methods that impose function constraints of Shaefer.
The motivation for doing so is to solve function optimization problems to allow for comparing a remembered chromosome from being altered by crossover or mutation. If the best chromosome in the current population has a better payoff than the remembered chromosome, a copy of the best chromosome is added to the current population. (Shaefer col. 18, II. 11-17).
Regarding claim 14, the combination of Patel, Honda, and Sato teaches all the limitations as described in claim 11 above.
Though Patel, Honda, and Sato teach the features of further defined Pareto based solutions of a larger objective space, the combination of Patel, Honda, and Sato, however, does not explicitly teach -
wherein the one or more mesh objective comprises a minimization of an absolute value of a slope of one of the objectives of the optimization problem.
But Shaefer teaches -
wherein the one or more mesh objective comprises a minimization of an absolute value of a slope of one of the objectives of the optimization problem (Shaefer at col. 1, II. 49-66, teaches that [o]ne group of approaches to solving function optimization problems, called the homotopy methods, involve iterative techniques that begin with some trial solution and move (based on information about the slope or derivative of the function in the locality of that trial solution) through a succession of subsequent trial solutions such that the evaluation at each trial solution is smaller (in the case of function minimization) than the previous solution. Thus, at each iteration, the local homotopy methods impose a constraint on the maximum value of the function that may be considered in the next step. In these so-called local homotopy methods, the iterative process may only move "downhill" (i.e., continually seek smaller values of the function), so that when the process reaches a minimum value, it is likely to be only a local minimum and thus not the desired global optimum (the one or more mesh objective comprises a minimization of an absolute value of a slope of one of the objectives of the optimization problem)).
Patel, Honda, Sato, and Shaefer are from the same or similar field of endeavor. Patel teaches multi-objective optimization that deals with multiple and conflicting objectives simultaneously. Honda teaches individual Pareto solutions within the Pareto solution data. Sato teaches, in a genetic algorithm, chromosome selection as a starting point for a solving a constraint satisfying optimization problem. Shaefer teaches an optimization method that finds the best solution to a problem of the kind for which there is a space of possible solutions. Thus, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combination of Patel, Honda, and Sato pertaining to multi-objective optimization within objective space features with the local homotopy methods that impose function constraints of Shaefer.
The motivation for doing so is to capture optimums that will not “fall between the cracks” (Shaefer at 11:29-51).
Regarding claim 16, the combination of Patel, Honda, and Sato teaches all the limitations as described in claim 11 above.
Though Patel, Honda, and Sato teach the features of further defined Pareto based solutions of a larger objective space, the combination of Patel, Honda, and Sato, however, does not explicitly teach -
But Shaefer teaches -
wherein the at least one processor is configured to determine that the first chromosome among the plurality of chromosomes is mesh non-dominated according to the one or more mesh objectives comprises comparing a first value corresponding to the first chromosome and the one or more mesh objectives to a second value corresponding to a chromosome stored in a mesh archive (Shaefer col. 18, II. 57-60, teaches that [i]n the standard elitist operation, every generation the working population's best chromosome (first value corresponding to the first chromosome and the one or more mesh objectives) is compared (comparing) against the best parameters (second value corresponding to a chromosome stored in a mesh archive) and a new best chromosome is reintroduced if it has been lost; note also that Shaefer col. 11,11. 54-63, teaches a mesh where an [(Adaptive Representation Genetic optimizer Technique (ARGOT)] may reduce the resolution whenever it is not learning (convergence is high) thereby chunking the closely spaced discrete samples into a coarser mesh. . . . Once the best of the coarser values has been located (convergence is now low), ARGOT may then increase the resolution thereby allowing for a finer mesh to be sampled).
Patel, Honda, Sato, and Shaefer are from the same or similar field of endeavor. Patel teaches multi-objective optimization that deals with multiple and conflicting objectives simultaneously. Honda teaches individual Pareto solutions within the Pareto solution data. Sato teaches, in a genetic algorithm, chromosome selection as a starting point for a solving a constraint satisfying optimization problem. Shaefer teaches an optimization method that finds the best solution to a problem of the kind for which there is a space of possible solutions. Thus, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combination of Patel, Honda, and Sato pertaining to multi-objective optimization within objective space features with the local homotopy methods that impose function constraints of Shaefer.
The motivation for doing so is to solve function optimization problems to allow for comparing a remembered chromosome from being altered by crossover or mutation. If the best chromosome in the current population has a better payoff than the remembered chromosome, a copy of the best chromosome is added to the current population. (Shaefer col. 18, II. 11-17).
Regarding claim 17, the combination of Patel, Honda, and Sato teaches all the limitations as described in claim 11 above.
Though Patel, Honda, and Sato teach the features of further defined Pareto based solutions of a larger objective space, the combination of Patel, Honda, and Sato, however, does not explicitly teach -
wherein the first chromosome is at least one of: (i) at or about a local minima in an objective space of the optimization problem; (ii) at or about a local maxima in the objective space of the optimization problem; or (iii) at or about a saddle point in the objective space of the optimization problem, wherein the first chromosome defines a boundary of a feature in an objective space of the optimization problem.
Shaefer teaches -
wherein the first chromosome is at least one of: (i) at or about a local minima in an objective space of the optimization problem; (ii) at or about a local maxima in the objective space of the optimization problem; or (iii) at or about a saddle point in the objective space of the optimization problem, wherein the first chromosome defines a boundary of a feature in an objective space of the optimization problem (Shaefer, col. 26, II. 53-54, teaches a function optimization problem; further, Shaefer col. 26, II. 57-61, teaches that FIGS. 30, 31 and 32 illustrate, for a function optimization problem, how [Adaptive Representation Genetic Optimizer Technique (ARGOT)] adapts the internal representation of two parameters. The graphs represent a 2-dimennsional slice of the 4-D solution space. Fig. 30 shows contours (much like a topographic map) of the functional values of a 2-D slice of parameters PI and P2. The solid contour lines represent valleys (at or about a local minima in an objective space of the optimization problem) and the dotted contour lines represent peaks (at or about a local maxima in the objective space of the optimization problem); also, Shaefer, col. 8, II. 21-23, teaches that the chromosomes are always left fresh to effectively explore the space that they span (first chromosome defines a boundary of a feature in an objective space of the optimization problem).
Patel, Honda, Sato, and Shaefer are from the same or similar field of endeavor. Patel teaches multi-objective optimization that deals with multiple and conflicting objectives simultaneously. Honda teaches individual Pareto solutions within the Pareto solution data. Sato teaches, in a genetic algorithm, chromosome selection as a starting point for a solving a constraint satisfying optimization problem. Shaefer teaches an optimization method that finds the best solution to a problem of the kind for which there is a space of possible solutions. Thus, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combination of Patel, Honda, and Sato pertaining to multi-objective optimization within objective space features with the local homotopy methods that impose function constraints of Shaefer.
The motivation for doing so is to solve function optimization problems with homotopy methods, which involve iterative techniques that begin with some trial solution and move (based on information about the slope or derivative of the function in the locality of that trial solution) through a succession of subsequent trial solutions such that the evaluation at each trial solution is smaller (in the case of function minimization) than the previous solution. Thus, at each iteration, the local homotopy methods impose a constraint on the maximum value of the function that may be considered in the next step. (Shaefer col. 1, II. 59-60).
Regarding claim 20, the combination of Patel, Honda, and Sato teaches all the limitations as described in claim 18 above.
Though Patel, Honda, and Sato teach the features of further defined Pareto based solutions of a larger objective space, the combination of Patel, Honda, and Sato, however, does not explicitly teach -
wherein the at least one processor is further configured to execute the computer-executable instructions to generate a third chromosome to be evaluated in the second optimization problem based at least in part on one or more chromosomes stored in a mesh archive.
But Shaefer teaches -
wherein the at least one processor is further configured to execute the computer-executable instructions to generate a third chromosome to be evaluated in the second optimization problem based at least in part on one or more chromosomes stored in a mesh archive (Shaefer col. 18, II. 57-60, teaches that [i]n the standard elitist operation, every generation the working population's best chromosome (a third chromosome to be evaluated in the second optimization problem based at least in part on one or more chromosomes stored in a mesh archive) and a new best chromosome is reintroduced if it has been lost; note also that Shaefer col. 11, II. 54-63, teaches a mesh in which an [(Adaptive Representation Genetic optimizer Technique (ARGOT)] may reduce the resolution whenever it is not learning (convergence is high) thereby chunking the closely spaced discrete samples into a coarser mesh. . . . Once the best of the coarser values has been located (convergence is now low), ARGOT may then increase the resolution thereby allowing for a finer mesh to be sampled).
Patel, Honda, Sato, and Shaefer are from the same or similar field of endeavor. Patel teaches multi-objective optimization that deals with multiple and conflicting objectives simultaneously. Honda teaches individual Pareto solutions within the Pareto solution data. Sato teaches, in a genetic algorithm, chromosome selection as a starting point for a solving a constraint satisfying optimization problem. Shaefer teaches an optimization method that finds the best solution to a problem of the kind for which there is a space of possible solutions. Thus, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combination of Patel, Honda, and Sato pertaining to multi-objective optimization within objective space features with the local homotopy methods that impose function constraints of Shaefer.
The motivation for doing so is to solve function optimization problems to allow for comparing a remembered chromosome from being altered by crossover or mutation. If the best chromosome in the current population has a better payoff than the remembered chromosome, a copy of the best chromosome is added to the current population. (Shaefer col. 18, II. 11-17).
Response to Arguments
7.	Applicant’s arguments with respect to pending claims 1-20 have been fully considered, but are moot in view of Applicant’s amendments to the claims. To the extent that Examiner’s earlier response addresses the Applicant’s arguments, the Examiner refers Applicant to the Office action mailed 11 August 2021.
8.	Applicant argues “that Patel does not teach ‘"determining ... a first chromosome [that] is mesh non-dominated according to the one or more mesh objectives, while the first chromosome is dominated according to the plurality of objectives.’” (Response at p. 9).
Examiner points to the features of Honda as teaching the feature that Applicant submits as not taught by Patel. 
9.	Applicant argues “[h]owever, ‘divid[ing] the entire population into a multidimensional mesh in objective space,’ as described by Patel is not the same or similar to ‘identifying . . . one or more mesh objectives.’ Additionally, the ‘m objective functions’ of Patel do not teach or suggest ‘one or more mesh objectives,’ of independent claim 1. The ‘multidimensional mesh’ of Patel is used to assign ‘[a] fitness value for each population member . . . depending upon the location of it in the m-dimensional mesh.’” (Response at pp. 09-10).
Examiner refers Applicant to the Office action mailed 11 August 2021 at p. 39-41, which are incorporated herein in their entirety. 
10.	Applicant argues that “Patel does not teach or suggest two different types of objectives (e.g., both plurality of objectives and one or more mesh objectives).” (Response at p. 10).
Examiner respectfully disagrees. Examiner points to Figure 1 of Patel, which sets out an objective space with chromosomes, and Patel, referring to Table 1, identifies the generation of mesh weights that for mesh-objectives related to the mesh objectives of diversity and closeness in a mesh objective space, as set out in the rejections above. As noted in the rejections above, the BRI of the claims read upon the mesh features of Patel.
11.	Applicant argues that Sato does not teach the “feature of providing . . . the first chromosome as a mesh chromosome . . . .” (Response at p. 10).
Examiner submits that Honda is cited as teaching this feature, as set out in detail in the rejections above.
12.	Applicant argues that Sato does not teach the feature “’wherein the mesh chromosome is used as a starting point for a second optimization problem according to the plurality of objectives,’ as recited in amended independent claim 1.” (Response at pp. 11-12). 
Examiner respectfully disagrees because Sato is relied upon as teaching the feature of selection of a starting point for optimization problems. Patel and Honda teach the features of “mesh chromosomes,” as set out in the rejections above.
Also, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually, as is the case here with the cited prior art of Sato. MPEP § 2145.IV. Notably, Sato teaches an optimization method that finds the best solution to a problem of the kind for which there is a space of possible solutions. (Sato, Abstract).
Further, the claims merely recite an “optimization,” without specifying the optimization being applied (e.g., claim 1, lines 2-3, recites plurality of chromosomes are associated with an optimization problem). 
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
(Brockhoff et al., “Tutorial on Evolutionary Multiobjective Optimization," GECCO (2015)) teaches the refinement of dominance rankings in which the goal is to rank incomparable solutions that are within a dominance (as opposed to non-dominated) class.
(Zitzler et al., “A tutorial on evolutionary multiobjective optimization,” Springer (2004)) teaches evolutionary multiobjective optimization with the focus on methods and theory. On the one hand, basic principles of multiobjective optimization and evolutionary algorithms are presented, and various algorithmic concepts such as fitness assignment, diversity preservation, and elitism are discussed.
(US Published Application 20050256684 to Jin et al.) teaches relates to the field of Estimation of Distribution Algorithm, especially to optimization problems, including Single-objective optimization and Multi-Objective Optimization.
14.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S./
Examiner, Art Unit 2122

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122